IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                              NOS. WR-79,679-01; WR-79,679-02


                       EX PARTE ISRAEL FUENTES, JR., Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. 11-04-04032-CR(1) & 13-01-00203-CR-1
         IN THE 359TH DISTRICT COURT FROM MONTGOMERY COUNTY


       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In Cause number 13-01-00203-CR,

Applicant pleaded guilty and was convicted of two counts of possession of a controlled substance

and sentenced to five years’ imprisonment for each count. Due to that conviction, his deferred

adjudication supervision was revoked in cause number 11-04-04032-CR, his guilt adjudicated, and

he was sentenced to five years’ imprisonment for the assault of a public servant.

       After Applicant pleaded guilty and was sentenced, the lab report from the Texas Department
of Public Safety revealed that no controlled substance was found. Applicant alleges that the lab

report shows that there was no evidence to show that he is guilty of the possession charge. The State

and trial court agree that Applicant is entitled to relief in both cause numbers due to this report.

       Applicant is entitled to relief. Relief is granted. The judgment in Cause No. 13-01-00203-CR

in the 359th Judicial District Court of Montgomery County is set aside. The judgment adjudicating

guilt in Cause No. 11-04-04032-CR in the 359th Judicial District Court of Montgomery County is

also set aside. Applicant is remanded to the Montgomery County Sheriff to answer the charges

against him. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 26, 2013
Do Not Publish